DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 28 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Newly presented claim 28 recites “The access catheter of claim 1, wherein the maximum outer diameter of the flexible elongate body forms a slip fit with an inner diameter of a catheter being advanced with the access catheter”. This limitation positively recites “a catheter being advanced with the access catheter” and its “inner diameter”, but claims 1 and 28 are only directed to “an access catheter”. It is unclear how “an access catheter” (recited in the preamble) can comprise both itself and an additional “catheter” that is “advanced with” it. Therefore, it is unclear whether (1) claim 28 is attempting to claim a system comprising both the “access catheter” of claim 1 and “a catheter” or (2) claim 28 is intended to only functionally recite “a catheter”. For the sake of examination, the latter (2) is the interpretation applied to the claim. It is suggested to amend claim 28 to recite “The access catheter of claim 1, wherein the maximum outer diameter of the flexible elongate body is sized to form [[forms]] a slip fit with an inner diameter of a catheter being advanced with the access catheter”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7-11, 13, 15, 17-22, 25 and 28-30 are rejected under 35 U.S.C. 103 as being unpatentable over Root et al. (US Pat 8,048,032) in view of Chevalier Jr et al. (PG PUB 2009/0247987).
Re claim 1, Root an intravascular access catheter 14 (labeled in Fig 17 but best seen in Fig 18,19; “tapered inner catheter 14”, Col 8, Lines 57-58) for advancing a medical device for intraluminal medical procedures within the neurovasculature (it is noted that the phrase “for advancing a medical device for intraluminal medical procedures within the neurovasculature” is a functional recitation and, therefore, “a medical device” is not a part of the claimed invention), comprising: a flexible elongate body (labeled in annotated Fig A below, comprising the distal portion of tube 90) having a proximal end (to the left in Fig 18,19 and Fig A), a distal-most end (to the right in Fig 18,19 and Fig A), and a single lumen (seen in Fig 19 and labeled in annotated Fig A below) extending therebetween (as seen in Fig 19), wherein the flexible elongate body comprises a plurality of regions (one region being the distal portion of straight portion 100 and another region being the tapered portion 102, as seen in Fig A below), wherein one of the plurality of regions is a tapered region 102 (Fig 18), and wherein the distal-most end defines a distal opening (seen in Fig 19 and labeled in annotated Fig A below) from the single lumen (as seen in Fig 19); a first marker 104 (Fig 18,19) that is visible under fluoroscopy (Col 3, Lines 23-26) disposed at a distal end of the tapered region (as seen in Fig 18,19); wherein the tapered region comprises an unreinforced polymer (as seen in Fig 19; Col 8, Lines 64-66, “formed in whole […] from low-density polyethylene plastic); and a proximal extension (labeled in annotated Fig A below, comprising the proximal portion of tube 90) extending proximally from the proximal end of the flexible elongate body to an extracorporeal proximal end (to the left in Fig 18,19 and Fig A) (as seen in Fig A below), the proximal extension having a lumen (seen in Fig 19 and labeled in annotated Fig A below) communicating with the single lumen of the flexible elongate body forming a single, contiguous lumen between the distal opening and a proximal opening (seen in Fig 19 and labeled in annotated Fig A below) at the extracorporeal proximal end (as seen in Fig 19 and Fig A ). Root does not disclose a second marker that is visible under fluoroscopy and configured to identify a maximum outer diameter of the flexible elongate body disposed at a proximal-most end of the tapered region.
Chevalier, however, teaches a catheter (Fig 4; Para 26 discloses that the catheter can be various types of catheters including those used in the cardiovascular system) comprising a proximal extension (the proximal half of shaft 12, as seen in Fig 1) and a flexible elongate body (the distal half of shaft 12, as seen in Fig 1) comprising a plurality of regions (tapered region 16 and the region of the “flexible elongate body” extending proximally therefrom, as seen in Fig 4), one of which is a tapered region 16, wherein a marker 80 (Fig 4) that is visible under fluoroscopy (Para 18, “radiopacifier”) is disposed at a proximal-most end of the tapered region (as seen in Fig 4 and described in Para 20) and configured to identify a maximum outer diameter of the flexible elongate body (as seen in Fig 4 and described in Para 20, the marker 80 has the same diameter as the region of the flexible elongate body that extends distally from the tapered region 16 and this is the maximum outer diameter of the flexible elongate body). Chevalier teaches that providing a marker at this location allows the catheter to be used with an insertion tool without fear of the insertion tool damaging the catheter or getting stuck inside the catheter (Para 15,26). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Root to include a marker that is visible under fluoroscopy and configured to identify a maximum outer diameter of the flexible elongate body at the proximal-most end of the tapered region, as taught by Chevalier, for the purpose of allowing the catheter to be used with an insertion tool without fear of the insertion tool damaging the catheter or getting stuck inside the catheter (Para 15,26). 

    PNG
    media_image1.png
    418
    1313
    media_image1.png
    Greyscale

Re claim 7, Root discloses that at least one other region of the plurality of regions (the portion of straight portion 100 that forms the “flexible elongate body”) of the flexible elongate body comprises unreinforced polymer (Col 8, Lines 64-66 set forth that the entire flexible elongate body is formed of low-density polyethylene plastic).
Re claim 8, Root discloses that the plurality of regions of the flexible elongate body comprise unreinforced polymer (Col 8, Lines 64-66 set forth that the entire flexible elongate body is formed of low-density polyethylene plastic).
Re claim 9, Root/Chevalier disclose all the claimed features but does not explicitly disclose that the tapered region tapers over a length between 1 cm and 3 cm.  However, it would have been an obvious matter of design choice to provide the tapered region such that it tapers over a length between 1 cm and 3 cm since such a modification would have involved a mere change in the form or shape of a component.  A change in form or shape is generally recognized as being within the level of ordinary skill in the art.  It is noted that claim 9 has also been rejected with art below.
Re claim 10, Root/Chevalier disclose all the claimed features but does not explicitly disclose that the tapered region has a durometer no more than 35 D.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Root to include the tapered region with a durometer no more than 35 D since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  It is noted that claim 10 has also been rejected with art below.
Re claim 11, Root discloses a hub 88 (Fig 18) at the extracorporeal proximal end of the proximal extension (as seen in Fig 18), the hub includes a lumen (as seen in Fig 19) in fluid communication with the lumen of the proximal extension (as seen in Fig 19).
Re claim 13, Root discloses that the tapered region of the flexible elongate body is shapeable by a user (it is noted that this limitation does not require that the tapered region be shapeable by a user at a certain point in time and therefore the “user” could be either a physician during a procedure or a manufacturer during manufacturing, for example; since Col 8, Lines 64-66 discloses that the entire catheter tube 90 is formed of low-density polyethylene plastic, one of ordinary skill in the art would recognize that the tapered region could be shapeable by a user during manufacturing (whether by hand or by using various tools) or could be shapeable by a user during a procedure (by cutting the tip, for example). 
Re claim 15, Root discloses that each of the plurality of regions of the flexible elongate body each have a different durometer (Since Col 8, Lines 64-66 disclose that the entire catheter tube 90 is formed of the same material and Fig 19 shows that the tapered portion 102 (which forms one of the plurality of regions) has a reduced wall thickness compared to the portion of straight portion 100 (which forms another of the plurality of regions), one of ordinary skill in the art would recognize that the durometer of the tapered portion 102 would be less than the durometer of the straight portion 100). 
Re claim 17, Root as modified by Chevalier in the rejection of claim 1 above discloses a system comprising the access catheter of claim 1 (as set forth in the rejection of claim 1 above) and further comprising a second catheter 12 (Fig 17; best seen in Fig 20-22), the second catheter comprising: a flexible, distal luminal portion 112+114 (Fig 20-22) having an inner diameter defining a single lumen (not labeled in Fig 20-22, but inherent in view of Fig 17 which shows access catheter 14 within second catheter 12) extending between a proximal opening (where 112 meets “hemi-tube portion 110”, as seen in Fig 22 and labeled in annotated Fig B below) at a proximal end (to the right in Fig 20-22) of the luminal portion and a distal opening (seen in Fig 22 and labeled in annotated Fig B below) at a distal end (to the left in Fig 20-22) of the luminal portion; and a control element 110 (Fig 20-22) extending proximally from a point of coupling (“the location where hemi-tube portion 110 and braided portion 112 join”, as described in Col 9, Lines 21-23 and labeled in annotated Fig B below) adjacent the proximal opening, wherein the control element is configured with sufficient stiffness to control movement of the second catheter (Col 9, Lines 50-54), wherein the flexible, distal luminal portion has an outer diameter at the point of coupling that is larger than an outer diameter of the control element at the point of coupling (as seen in Fig 21; “the location where hemi-tube portion 110 and braided portion 112 join defines the entire circumference of a cylinder’, Col 9, Lines 21-23).  

    PNG
    media_image2.png
    318
    1428
    media_image2.png
    Greyscale

Re claim 18, Root discloses that the access catheter is configured to insert into the lumen of the second catheter such that a distal end region of the flexible elongate body extends distally beyond the distal end of the luminal portion of the second catheter (as seen in Fig 17).
Re claim 19, Root discloses that the access catheter has a length at least as long as a length of the second catheter (as seen in Fig 17)
Re claim 20, Root discloses that a distance between the distal opening of the flexible elongate body and the proximal opening of the proximal extension is sufficient to allow the distal end region of the flexible elongate body to be positioned within the neurovasculature while a proximal end region of the proximal extension is grasped by the user (it is noted that this limitation is patient-dependent and procedure-dependent – that is, the length required to reach the neurovasculature depends on the size of the patient and the point of entry into the vasculature; accordingly, this limitation is met since Col 1, Lines 7-11 disclose that the device is used in the vasculature).  
Re claim 21, Root discloses that the first marker is a radiopaque band (Col 8, Line 63 refers to 104 as a “marker band”; Col 6 lines 19-20 defines the term “marker band” as being formed of a radiopaque material) and Chevalier teaches that the radiopaque band is a radiopaque-loaded polymer (Para 18); Chevalier does not explicitly disclose a benefit of using a radiopaque-loaded polymer versus any other material for a radiopaque band. However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the radiopaque band to include radiopaque-loaded polymer since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  It is noted that claim 21 has also been rejection with art below.
Re claim 22, Root discloses that the distal end of the tapered region is at the distal-most end of the flexible elongate body (as seen in Fig 18,19).
Re claim 25, Root discloses that the distal opening from the single lumen is the only distal opening from the single lumen (as seen in Fig 18,19).
Re claim 28, Root discloses that the maximum outer diameter of the flexible elongate body forms a slip fit with an inner diameter of a catheter being advanced with the access catheter (as set forth in the 112(b) rejection above, a “catheter being advanced with the access catheter” is not considered part of the claim invention since claim 1 is directed to “an intravascular access catheter” and not a “system”; accordingly, this limitation is met since one of ordinary skill in the art would recognize that the access catheter is structurally capable of forming a slip fit with a hypothetical catheter having a lumen that is larger the maximum outer diameter of the access catheter).  
Re claim 29, Root discloses a system (Fig 17) for intraluminal procedures within the neurovasculature (it is noted that the phrase “for intraluminal procedures within the neurovasculature” is a functional recitation) comprising: an intravascular access catheter 14 (labeled in Fig 17 but best seen in Fig 18,19; “tapered inner catheter 14”, Col 8, Lines 57-58) comprising: a flexible elongate body (labeled in annotated Fig A above, comprising the distal portion of tube 90) having a proximal end (to the left in Fig 18,19 and Fig A), a distal-most end (to the right in Fig 18,19 and Fig A), and a single lumen (seen in Fig 19 and labeled in annotated Fig A above) extending therebetween (as seen in Fig 19), wherein the flexible elongate body comprises a plurality of regions (one region being the distal portion of straight portion 100 and another region being the tapered portion 102, as seen in Fig A above), wherein one of the plurality of regions is a tapered region 102 (Fig 18), and wherein the distal-most end defines a distal opening (seen in Fig 19 and labeled in annotated Fig A above) from the single lumen (as seen in Fig 19); a first marker 104 (Fig 18,19) that is visible under fluoroscopy (Col 3, Lines 23-26) disposed at a distal end of the tapered region (as seen in Fig 18,19); wherein the tapered region comprises an unreinforced polymer (as seen in Fig 19; Col 8, Lines 64-66, “formed in whole […] from low-density polyethylene plastic); and a proximal extension (labeled in annotated Fig A above, comprising the proximal portion of tube 90) extending proximally from the proximal end of the flexible elongate body to an extracorporeal proximal end (to the left in Fig 18,19 and Fig A) (as seen in Fig A above), the proximal extension having a lumen (seen in Fig 19 and labeled in annotated Fig A above) communicating with the single lumen of the flexible elongate body forming a single, contiguous lumen between the distal opening and a proximal opening (seen in Fig 19 and labeled in annotated Fig A below) at the extracorporeal proximal end (as seen in Fig 19 and Fig A ); an outer catheter 12 (Fig 17; best seen in Fig 20-22) comprising a lumen (not labeled in Fig 20-22, but inherent in view of Fig 17 which shows access catheter 14 within outer catheter 12) extending between a proximal opening (where 112 meets “hemi-tube portion 110”, as seen in Fig 22 and labeled in annotated Fig B above) and a distal opening (seen in Fig 22 and labeled in annotated Fig B above), wherein the lumen of the outer catheter is sized to receive the maximum outer diameter of the flexible elongate body in a slip fit (Col 9, Lines 10-13 and Lines 58-59). Root does not disclose a second marker that is visible under fluoroscopy and configured to identify a maximum outer diameter of the flexible elongate body disposed at a proximal-most end of the tapered region.
Chevalier, however, teaches a catheter (Fig 4; Para 26 discloses that the catheter can be various types of catheters including those used in the cardiovascular system) comprising a proximal extension (the proximal half of shaft 12, as seen in Fig 1) and a flexible elongate body (the distal half of shaft 12, as seen in Fig 1) comprising a plurality of regions (tapered region 16 and the region of the “flexible elongate body” extending proximally therefrom, as seen in Fig 4), one of which is a tapered region 16, wherein a marker 80 (Fig 4) that is visible under fluoroscopy (Para 18, “radiopacifier”) is disposed at a proximal-most end of the tapered region (as seen in Fig 4 and described in Para 20) and configured to identify a maximum outer diameter of the flexible elongate body (as seen in Fig 4 and described in Para 20, the marker 80 has the same diameter as the region of the flexible elongate body that extends distally from the tapered region 16 and this is the maximum outer diameter of the flexible elongate body). Chevalier teaches that providing a marker at this location allows the catheter to be used with an insertion tool without fear of the insertion tool damaging the catheter or getting stuck inside the catheter (Para 15,26). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Root to include a marker that is visible under fluoroscopy and configured to identify a maximum outer diameter of the flexible elongate body at the proximal-most end of the tapered region, as taught by Chevalier, for the purpose of allowing the catheter to be used with an insertion tool without fear of the insertion tool damaging the catheter or getting stuck inside the catheter (Para 15,26). 
Re claim 30, Root discloses that the flexible elongate body increases in flexibility over its length from a flexibility of the catheter at the proximal end of the tapered region towards a greater flexibility at the distal end of the tapered region (Since Col 8, Lines 64-66 disclose that the entire catheter tube 90 is formed of the same material and Fig 19 shows that the tapered portion 102 reduces in wall thickness in the distal direction with the proximal end of the tapered portion 102 being thicker than the distal end of the tapered portion 102, one of ordinary skill in the art would recognize that the flexibility of the flexible elongate body is greater at the distal end of the tapered region (where the wall is wall thickness is more narrow) than at the proximal end of the tapered region).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Root et al. (US Pat 8,048,032)/Chevalier Jr et al. (PG PUB 2009/0247987) in view of Razi (US Pat 5,562,936).
Re claim 9, Root/Chevalier disclose all the claimed features but does not explicitly disclose that the tapered region tapers over a length between 1 cm and 3 cm.  Razi, however, teaches an assembly (as seen in Fig 1) comprising an access catheter 2 (Fig 1; comparable to the access catheter of Fig 18,19 of Root) that resides within an outer catheter 1 (Fig 1; comparable to outer catheter of Fig 20-22 of Root) and has a tapered tip (as seen in Fig 1) that tapers 2 cm (Col 4, Lines 40-43) for the purpose of facilitating entry of the assembly into a vessel (Col 4, Lines 40-43). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Root/Chevalier to include the tapered region with a taper over a length between 1 cm and 3 cm, as taught by Razi, for the purpose of facilitating entry of the assembly into a vessel (Col 4, Lines 40-43).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Root et al. (US Pat 8,048,032)/Chevalier Jr et al. (PG PUB 2009/0247987) in view of Wilson (PG PUB 2010/0022948). 
Re claim 10, Root/Chevalier disclose all the claimed features but does not explicitly disclose that the tapered region has a durometer no more than 35D.  Wilson, however, teaches an access catheter 34a (Fig 12) comprising a tapered region 98 (Fig 12; comparable to tapered region 102 of Root) that has a durometer of 35D (Para 58) for the purpose of facilitating advancement of the tapered region into a puncture site (Para 57). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Root/Chevalier to include the tapered region with a durometer no more than 35D, as taught by Wilson, for the purpose of facilitating advancement of the tapered region into a puncture site (Para 57).
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Root et al. (US Pat 8,048,032)/Chevalier Jr et al. (PG PUB 2009/0247987) in view of Zenzon (US Pat 5,538,512). 
Re claim 21, Root discloses that the first marker is a radiopaque band (Col 8, Line 63 refers to 104 as a “marker band”; Col 6 lines 19-20 defines the term “marker band” as being formed of a radiopaque material) and Chevalier teaches that the radiopaque band is a radiopaque-loaded polymer (Para 18); Chevalier does not explicitly disclose a benefit of using a radiopaque-loaded polymer versus any other material for a radiopaque band. Zenzon, however, teaches providing a radiopaque marker as radiopaque-loaded polymer (Col 4, Lines 39-41) for the purpose of ensuring that the marker is observable in the vasculature (Col 4, Lines 36-39). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Root/Chevalier to include the first marker band as a radiopaque-loaded polymer, as taught by Zenzon, for the purpose of ensuring that the marker is observable in the vasculature (Col 4, Lines 36-39).

Claims 1, 2, 7-15, 21-26 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Bose et al. (PG PUB 2009/0030400) in view of Chevalier Jr et al. (PG PUB 2009/0247987).
Re claim 1, Bose discloses an intravascular access catheter 12 (Fig 1) for advancing a medical device for intraluminal medical procedures within the neurovasculature (it is noted that the phrase “for advancing a medical device for intraluminal medical procedures within the neurovasculature” is a functional recitation and, therefore, “a medical device” is not a part of the claimed invention), comprising: a flexible elongate body (labeled in annotated Fig C below) having a proximal end (to the left in Fig 2A and Fig C), a distal-most end (to the right in Fig 2A and Fig C), and a single lumen 22 (Fig 2A) extending therebetween, wherein the flexible elongate body comprises a plurality of regions (one region being the combination of segments 30b-30i and another region being the portion of segment 30a located in the “flexible elongate body”, as seen in Fig 2A and Fig C), wherein one of the plurality of regions is a tapered region (the tapered region being comprised of segments 30b-30i, as seen in Fig 2A), and wherein the distal-most end defines a distal opening from the single lumen (as seen in Fig 2A); a first marker 34 (Fig 2A) that is visible under fluoroscopy (Para 23) disposed at a distal end of the tapered region (as seen in Fig 2A); wherein the tapered region comprises an unreinforced polymer (the unreinforced polymer can be that of either “lubricious inner liner 24, preferably formed of PTFE”, Para 18, or “outer layer 28 formed of a number of polymer extrusions”, Para 19); and a proximal extension (labeled in annotated Fig C below) extending proximally from the proximal end of the flexible elongate body to an extracorporeal proximal end (to the left in Fig 1; as seen in Fig 1), the proximal extension having a lumen 22 communicating with the single lumen of the flexible elongate body forming a single, contiguous lumen between the distal opening and a proximal opening at the extracorporeal proximal end (Para 18). Bose does not disclose a second marker that is visible under fluoroscopy and configured to identify a maximum outer diameter of the flexible elongate body disposed at a proximal-most end of the tapered region.
Chevalier, however, teaches a catheter (Fig 4; Para 26 discloses that the catheter can be various types of catheters including those used in the cardiovascular system) comprising a proximal extension (the proximal half of shaft 12, as seen in Fig 1) and a flexible elongate body (the distal half of shaft 12, as seen in Fig 1) comprising a plurality of regions (tapered region 16 and the region of the “flexible elongate body” extending proximally therefrom, as seen in Fig 4), one of which is a tapered region 16, wherein a marker 80 (Fig 4) that is visible under fluoroscopy (Para 18, “radiopacifier”) is disposed at a proximal-most end of the tapered region (as seen in Fig 4 and described in Para 20) and configured to identify a maximum outer diameter of the flexible elongate body (as seen in Fig 4 and described in Para 20, the marker 80 has the same diameter as the region of the flexible elongate body that extends distally from the tapered region 16 and this is the maximum outer diameter of the flexible elongate body). Chevalier teaches that providing a marker at this location allows the catheter to be used with an insertion tool without fear of the insertion tool damaging the catheter or getting stuck inside the catheter (Para 15,26). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Bose to include a marker that is visible under fluoroscopy and configured to identify a maximum outer diameter of the flexible elongate body at the proximal-most end of the tapered region, as taught by Chevalier, for the purpose of allowing the catheter to be used with an insertion tool without fear of the insertion tool damaging the catheter or getting stuck inside the catheter (Para 15,26). 

    PNG
    media_image3.png
    394
    833
    media_image3.png
    Greyscale

Re claim 2, Bose discloses that the proximal extension is formed of two or more different materials (as seen in Fig 2A, the proximal extension is formed of the same materials as region 30a of the flexible elongate body), wherein a first material of the two or more different materials is metal (the material of reinforcing layer 26 is disclosed in Para 18 as being “stainless steel or platinum”), and wherein a second material of the two or more different materials is polymer (the material of inner liner 24 is disclosed in Para 18 as being “PTFE” and the material of outer layer 28 is disclosed in Para 19 as being “formed of a number of polymer extrusions”), and wherein the two or more different materials are arranged coaxially (as seen in Fig 2A).  
Re claim 7, Bose discloses that at least one other region 30a (Fig 2A) of the plurality of regions of the flexible elongate body comprises unreinforced polymer (as seen in Fig 2A, region 30a also includes the unreinforced polymer of the inner liner 24 and of the outer layer 28).
Re claim 8, Bose discloses that the plurality of regions of the flexible elongate body comprise unreinforced polymer (as seen in Fig 2A, all of the regions include inner liner 24 – disclosed as being “preferably formed of PTFE”, Para 18 – and outer layer 28 – disclosed as being “formed of a number of polymer extrusions”, Para 19 – and, therefore, include unreinforced polymer).  
Re claim 9, Bose/Chevalier disclose all the claimed features but does not explicitly disclose that the tapered region tapers over a length between 1 cm and 3 cm.  However, it would have been an obvious matter of design choice to provide the tapered region such that it tapers over a length between 1 cm and 3 cm since such a modification would have involved a mere change in the form or shape of a component.  A change in form or shape is generally recognized as being within the level of ordinary skill in the art.  It is noted that claim 9 has also been rejected with art below.
Re claim 10, Bose/Chevalier disclose all the claimed features but does not explicitly disclose that the tapered region has a durometer of no more than 35 D.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Bose to include the tapered region with a durometer of no more than 35 D since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  It is noted that claim 10 has also been rejected with art below.
Re claim 11, Bose discloses a hub 32 (Fig 1) at the extracorporeal proximal end of the proximal extension (as seen in Fig 1), the hub includes a lumen in fluid communication with the lumen of the proximal extension (Para 23).
Re claim 12, Bose discloses that the lumen is sized to receive a guidewire between 0.014" and 0.018" in diameter (Para 18, “the lumen may have […] a uniform inner diameter (e.g. 0.053 in or greater)”).  
Re claim 13, Bose discloses that the tapered region of the flexible elongate body is shapeable by a user (it is noted that this limitation does not require that the tapered region be shapeable by a user at a certain point in time and therefore the “user” could be either a physician during a procedure or a manufacturer during manufacturing, for example; since Para 18-20 of Bose disclose that the entire flexible elongate body is formed of materials – PTFE, stainless steel or platinum wire coiled, Nylon 12 – that are known to be flexible capable of bending/shaped, one of ordinary skill in the art would recognize that the tapered region could be shapeable by a user during manufacturing (whether by hand or by using various tools) or could be shapeable by a user during a procedure (by cutting the tip, for example)).
Re claim 14, Bose discloses a lubricious material incorporated into the unreinforced polymer (wherein the unreinforced polymer is that of the “lubricious inner liner 24”, Para 18).
Re claim 15, Bose discloses that each of the plurality of regions of the flexible elongate body each have a different durometer (as set forth in Para 20, the tapered region has multiple durometers that decrease from segments 30d to 30i, including 72D and 80A, and the region proximal to the tapered region is formed of “stiff nylon material” having a durometer larger than that of segments 30d-30i).  
Re claim 21, Bose discloses that the first marker is a radiopaque loaded polymer band (Para 23, “the outer layers of the distal segments 30h-30i could be doped with a radiopaque material”).
Re claim 22, Bose discloses that the distal end of the tapered region is at the distal-most end of the flexible elongate body (as seen in Fig 2A).  
Re claim 23, Bose discloses that the flexible elongate body is sufficiently flexible to be advanced distal to a petrous portion of an internal carotid artery (as seen in Fig 3, Para 26).
Re claim 24, Bose discloses that the flexible elongate body is sufficiently flexible to be advanced distal to a petrous portion of an internal carotid artery (as seen in Fig 3, Para 26).  
Re claim 25, Bose discloses that the distal opening from the single lumen is the only distal opening from the single lumen (as seen in Fig 1,2A).  
Re claim 26, Bose discloses that the proximal extension has an outer diameter sized to insert through an inner working lumen of an access sheath positioned within a vessel of a patient (it is noted that “an access sheath” is only functionally recited and, therefore, not a part of the claimed invention; this limitation is met since one of ordinary skill in the art would recognize that the proximal extension is structurally capable of being inserted into a hypothetical access sheath having a lumen that is larger than the maximum outer diameter of the proximal extension).  
Re claim 28, Bose discloses that the maximum outer diameter of the flexible elongate body forms a slip fit with an inner diameter of a catheter being advanced with the access catheter (as set forth in the 112(b) rejection above, a “catheter being advanced with the access catheter” is not considered part of the claim invention since claim 1 is directed to “an intravascular access catheter” and not a “system”; accordingly, this limitation is met since one of ordinary skill in the art would recognize that the access catheter is structurally capable of forming a slip fit with a hypothetical catheter having a lumen that is larger the maximum outer diameter of the access catheter).  
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over   Bose et al. (PG PUB 2009/0030400)/Chevalier Jr et al. (PG PUB 2009/0247987) view of Ressemann (PG PUB 2003/0050600).
Re claim 6, Bose discloses that the first material of the two or more different materials is metal (Para 18, “stainless steel or platinum”) coated with the polymer (as seen in Fig 2A; Para 18,19), wherein the metal is in the form of a coiled wire (Para 18); but Bose/Chevalier does not disclose that the metal is a hypotube. Ressemann, however, teaches providing a reinforcing material in the form of a metal hypotube that has been cut to resemble a coiled wire (“spiral cut hypotube”, Para 248) for the purpose of preventing collapse of the proximal extension (Para 248). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Bose/Chevalier to replace the metal coiled wire with a metal spiral cut hypotube, as taught by Ressemann, for the purpose of preventing collapse of the proximal extension (Para 248).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over   Bose et al. (PG PUB 2009/0030400)/Chevalier Jr et al. (PG PUB 2009/0247987) in view of Razi (US Pat 5,562,936).
Re claim 9, Bose/Chevalier disclose all the claimed features but does not explicitly disclose that the tapered region tapers over a length between 1 cm and 3 cm.  Razi, however, teaches an assembly (as seen in Fig 1) comprising an access catheter 2 (Fig 1; comparable to the access catheter of Fig 18,19 of Root) that resides within an outer catheter 1 (Fig 1; comparable to outer catheter of Fig 20-22 of Root) and has a tapered tip (as seen in Fig 1) that tapers 2 cm (Col 4, Lines 40-43) for the purpose of facilitating entry of the assembly into a vessel (Col 4, Lines 40-43). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Bose/Chevalier to include the tapered region with a taper over a length between 1 cm and 3 cm, as taught by Razi, for the purpose of facilitating entry of the assembly into a vessel (Col 4, Lines 40-43).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over   Bose et al. (PG PUB 2009/0030400)/Chevalier Jr et al. (PG PUB 2009/0247987) in view of Wilson (PG PUB 2010/0022948).
Re claim 10, Bose/Chevalier disclose all the claimed features but does not explicitly disclose that the tapered region has a durometer no more than 35 D.  Wilson, however, teaches an access catheter 34a (Fig 12) comprising a tapered region 98 (Fig 12; comparable to tapered region 102 of Root) that has a durometer of 35 D (Para 58) for the purpose of facilitating advancement of the tapered region into a puncture site (Para 57). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Bose/Chevalier to include the tapered region with a durometer no more than 35 D, as taught by Wilson, for the purpose of facilitating advancement of the tapered region into a puncture site (Para 57).
Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Bose et al. (PG PUB 2009/0030400)/Chevalier Jr et al. (PG PUB 2009/0247987) in view of Meguro et al. (PG PUB 2002/0087076).
Re claim 27, Bose/Chevalier disclose all the claimed features except that a proximal end region of the flexible elongate body tapers in outer diameter proximally towards the proximal extension forming a transition section between the flexible elongate body and the proximal extension and an increased outer diameter along a length of the flexible elongate body compared to an outer diameter along a length of the proximal extension. Meguro, however, teaches a catheter A (Fig 1,4) comprising a proximal extension 5b+5c (Fig 4) and a flexible elongate body 5a (Fig 4), the flexible elongate body comprising a tapered region 5e (Fig 4) and another region 5d (Fig 4) extending proximal therefrom (comparable to the flexible elongate body of Bose), wherein the flexible elongate body also includes a proximal end region Ep (Para 50 sets forth that section 5a comprises sections 5e, 5d and Ep) that tapers in outer diameter proximally towards the proximal extension forming a transition section Ep between the flexible elongate body and the proximal extension (as seen in Fig 4; Para 50) and an increased outer diameter along a length M (Fig 4) of the flexible elongate body compared to an outer diameter along a length (the length of segment 5b in Fig 4) of the proximal extension (as seen in Fig 4) for the purpose of allowing smooth movement of the catheter within an outer instrument (Para 61). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Bose/Chevalier to include the flexible elongate body with a rpxoimal end region that tapers in outer diameter proximally towards the proximal extension forming a transition section between the flexible elongate body and the proximal extension and an increased outer diameter along a length of the flexible elongate body compared to an outer diameter along a length of the proximal extension, as taught by Meguro, for the purpose of allowing smooth movement of the catheter within an outer instrument (Para 61). 

Response to Arguments
Applicant’s arguments filed 10/13/2022 have been considered but are moot in view of the present rejections that do not use the combination of references utilized in the last Office Action; specifically, the previously-cited Thungana reference is no longer being used in light of the amendments. 
The arguments presented by the Applicant that appear to be relevant to the present rejections are addressed below:
Regarding Applicant’s argument that the combination of references cited in the last Office Action do not provide the solution of aligning components relative to one another mid-procedure, the Examiner notes that this action was not previously claimed nor is presently claimed. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. Therefore, this argument is moot. 
Regarding Applicant’s argument that a second marker is not needed in Root to align the inner and outer catheters because the inner and outer catheters are disclosed as locking together, the Examiner notes that the motivation for adding a second marker to Root is not for aligning the inner and outer catheters (please see the above rejections for the motivation provided by Chevalier). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAMI A BOSWORTH whose telephone number is (571)270-5414. The examiner can normally be reached Monday - Thursday 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571)272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KAMI A BOSWORTH/Primary Examiner, Art Unit 3783